                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CIVIL NO. 5:20-CV-102-KDB-DSC

PHILLIPS LANDING OF STATESVILLE,                     )
LP,                                                  )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )
                                                     )
KEYBANK NATIONAL ASSOCIATION,                        )
                                                     )
               Defendant.                            )
                                                     )

                                          AGREED
                                      PROTECTIVE ORDER

       This lawsuit is currently in discovery, and it appears that such discovery will involve the

disclosure of personal, confidential, trade secret, proprietary, technical, business and/or financial

information (hereinafter referred to collectively as "Confidential Information" or "Confidential

Material"). The parties to this litigation or third parties may assert that public dissemination and

disclosure of Confidential Information could injure or damage the party disclosing or producing

the Confidential Information and could place that party at a competitive disadvantage.

Accordingly, the parties consent to this Agreed Protective Order, and for good cause, it is further

ORDERED AS FOLLOWS:

       1.      All Confidential Information in this case shall be used solely for the purpose of this

lawsuit and for no other purpose. In no event shall any person receiving Confidential Information

use it for commercial or competitive purposes, make any public disclosure of the contents thereof,

or use it in any other lawsuit, other than in conjunction with prosecuting or defending this lawsuit.




      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 1 of 11
       2.      Confidential Information, including but not limited to electronic and hard copy

documents, deposition testimony, or discovery responses containing Confidential Information, as

well as copies thereof, disclosed or produced by any party in this lawsuit (or by any third party or

non-party) are referred to as “Protected Matters.” Except as otherwise indicated below, Protected

Matters may be designated by a producing party or producing non-party as “Confidential,” or

“Highly Confidential – Attorneys’ Eyes Only,” as described below. “Producing Party” refers to

the party (or group of related parties) producing or designating the Protected Matters. “Receiving

Party” refers to the party receiving or inspecting the Protected Matters.

       3.      If any answer given or document produced in response to any discovery in this case

contains any Confidential Information, the responding party may mark such information or

document as “Confidential,” or “Highly Confidential – Attorneys’ Eyes Only,” as described below.

Any information or document so marked shall not be disclosed to any person except as may be

permitted by this Agreed Protective Order.

       4.      Protected Matters designated as “Confidential” shall be limited to material that the

designating party believes in good faith constitutes or reveals a trade secret or other confidential

research, development, or business and/or financial information. Protected Matters designated as

“Highly Confidential – Attorneys’ Eyes Only” shall be limited to material that the designating

party believes in good faith is so commercially sensitive or confidential that the disclosure to

another party, even under the restricted terms and conditions applicable to material designated

“Confidential,” would not provide adequate protection to the interests of the designating party.

       5.      Protected Matters shall not include (a) publicly available materials, (b) materials

that have been published to the general public by legal means, or (c) documents that have been

submitted to any governmental entity without request for confidential treatment.




                                     2
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 2 of 11
       6.      This Agreed Protective Order shall not abrogate or diminish any contractual,

statutory or other legal obligation or right of any party or person with respect to Confidential

Information.

       7.      The aforesaid designation as to documents shall be made by placing a rubber stamp

impression, label or other mark of the word “Confidential,” or “Highly Confidential – Attorneys’

Eyes Only” on each page of the document which the designating party wishes to designate as

Confidential. All documents so designated shall be labeled prior to the transmission of a physical

copy thereof to the Receiving Party. Any and all medical and financial records received by virtue

of responses to subpoena or by production requests supplied by either party shall be assumed

Confidential, and as to those documents, no designation as “Confidential,” or “Highly Confidential

– Attorneys’ Eyes Only” is necessary for purposes of this Agreed Protective Order.

       8.      The parties may designate portions of deposition testimony as “Confidential” by so

designating such testimony at the deposition. The designation of testimony as “Confidential” will

not render the entire deposition as Confidential. If testimony is designated as Confidential

following the deposition, said designation must be made no later than thirty days after receipt of

said deposition transcripts. Any court reporter who transcribes testimony in this action at a

deposition shall agree, before transcribing any such testimony, that testimony is “Confidential”

and shall remain Confidential and shall not be disclosed except as provided in this Agreed

Protective Order; the copies of any transcript, reporter's notes, or other transcription records of any

such testimony shall be retained in absolute confidentiality and safekeeping by such reporter or

delivered to attorneys of record. All deposition transcripts shall be treated as “Confidential” for a

period of forty-five days after the receipt of the final transcript to permit any designations as

described in this paragraph.




                                     3
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 3 of 11
       9.      Subject to the provisions below, information and documents designated as

“Confidential,” or “Highly Confidential – Attorneys’ Eyes Only” shall be disclosed only to certain

qualified persons (“Qualified Persons”). Qualified Persons include:

               A.      Outside counsel of record in this lawsuit for the party receiving Protected

       Matters, including their administrative staff (e.g. paralegals and secretaries) assigned to

       and necessary to assist counsel in the preparation or trial of this action;

               B.      Current in-house counsel for the parties, including parent corporations and

       subsidiaries and other affiliated companies of the parties, including their administrative

       staff (e.g., paralegals and secretaries) assigned to and necessary to assist counsel in the

       preparation or litigation of this action;

               C.      The Court and Court personnel;

               D.      Court reporters and videographers who transcribe or record testimony at

       any depositions;

               E.      Actual or potential independent experts or consultants (including

       translators) who have signed the Affirmation agreeing to be bound by the terms of this

       Agreed Protective Order (at Exhibit A hereto);

               F.      One representative of each party in the lawsuit who shall be designated in

       writing by the party prior to any disclosure of Protected Matters to such person and who

       shall sign the Affirmation agreeing to be bound by the terms of this Agreed Protective

       Order (at Exhibit A hereto) prior to any disclosure of Protected Matters; and

               G.      Personnel of graphics, litigation support, and trial/jury consulting firms,




                                    4
     Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 4 of 11
         including any mock jurors, engaged by a party or its attorneys in connection with this

         litigation who have signed or a representative has signed the Affirmation attached as

         Exhibit A hereto prior to any disclosure of Protected Matters.

         10.     Protected Matters designated as “Highly Confidential – Attorneys’ Eyes Only” shall

be restricted in circulation to Qualified Persons described in Paragraphs 9(A), 9(C), 9(D), and

9(G).

         11.     Before any party or attorney for any party in this lawsuit desires to give, show,

make available or communicate any information or document designated “Confidential” to any

person, other than those listed in paragraph 9 above, the attorney shall give a copy of this Agreed

Protective Order to such person, who shall read this Agreed Protective Order, be fully familiar

with its provisions and execute the attached affirmation agreeing to its terms.

         12.     If a Producing Party inadvertently produces a document, tangible item, or

electronically stored information that it later discovers or in good faith asserts to be privileged,

protected by the work product doctrine, or subject to some other immunity from disclosure

(“Privileged Material”) the production of that Privileged Material shall not be deemed to constitute

a waiver of any applicable privileges, work product protection, or immunity from disclosure. In such

circumstances, upon discovery of the inadvertent disclosure, the Producing Party shall promptly

notify the Receiving Party of the inadvertent production, and request either the return or confirmation

of destruction of the Privileged Materials. Within five business days of receiving such notification,

the Receiving Party shall return or confirm destruction of all such materials, provided, however,

that the Receiving Party need not purge such materials from its disaster recovery systems (e.g.,

backup tapes).




                                       5
        Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 5 of 11
       13.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Matters to any person or in an circumstance not authorized under this Agreed Protective

Order, the Receiving Party must immediately (a) notify in writing the Producing Party of the

unauthorized disclosures, (b) use its best efforts to retrieve all copies of the Protected Matters, (c)

inform the person or persons to whom unauthorized disclosures were made of all the terms of this

Agreed Protective Order, and (d) request such person or persons execute the Affirmation that is

attached hereto as Exhibit A. Unauthorized or inadvertent disclosure does not change the status

of Protected Matters or waive the right to hold that disclosed document or information as Protected

Matters.

       14.     The Agreed Protective Order shall not in itself be construed to waive any applicable

privilege, work-product protection, or other protection or to affect the ability of a party to seek

relief for an inadvertent disclosure of material protected by privilege, work-product protection, or

other protection.

       15.     With respect to any information or document, or portion thereof, which has been

designated “Confidential,” or “Highly Confidential – Attorneys’ Eyes Only,” any party may at any

time serve a written notice of objection to such designation. Counsel shall attempt to resolve the

dispute informally. If no agreement can be reached, counsel may move the Court for an Order

denying Confidential or Highly Confidential – Attorneys’ Eyes Only treatment to the documents

or information in question. If such a motion is filed, the documents and/or information shall be

kept Confidential or Highly Confidential – Attorneys’ Eyes Only pending a ruling on the motion.

The party asserting confidentiality has the burden to prove that the documents and/or information

deserve such treatment.




                                     6
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 6 of 11
       16.     To the extent that Protected Matters or information contained therein are used in

depositions, at hearings, or at trial, such documents or information shall remain subject to the

provisions of this Agreed Protective Order, along with the transcript pages of the deposition

testimony and/or trial testimony referring to the Protected Matters or information contained

therein.

       17.     After termination of this lawsuit, the provisions of this Agreed Protective Order

shall continue to be binding, except with respect to those documents and information that become

a matter of public record through legal means.

       18.     Upon final termination of this lawsuit by dismissal, judgment, or settlement,

counsel for the party or parties receiving Protected Matters shall make reasonable efforts to return

to the Producing Party’s counsel or destroy the Protected Matters and all copies thereof. If hard

copy Protected Matters and copies are destroyed, outside counsel for the Receiving Party, upon

request of counsel, shall certify to the Producing Party that the documents have been destroyed.

Protected Matters stored electronically (e.g., document productions) shall be deleted; however, the

Receiving Party is not required to purge Protected Materials from any backup or disaster recovery

systems. Notwithstanding this provision, outside counsel for the parties are entitled to retain an

archival copy of discovery responses, pleadings, motion papers, transcripts, legal memoranda,

correspondence or attorney work product, even if such materials contain Protected Matters. Any

such archival copies that contain or constitute Protected Matters remain subject to this Agreed

Protective Order. Outside counsel need not purge its document management system or disaster

recovery system (e.g. backup tapes) to eliminate Protected Matters.

       19.     This Agreed Protective Order shall be binding upon the parties and their attorneys,

successors, executors, personal representatives, administrators, heirs, legal representatives,




                                     7
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 7 of 11
assigns, subsidiaries, divisions, employees, agents, independent contractors, or other persons or

organizations over which they have control.

       20.     This Agreed Protective Order shall apply to the parties and any non-party from

whom discovery may be sought and who desires the protection of this Agreed Protective Order.

Thus, any non-party requested or required to produce or disclose information in this proceeding,

through subpoena or otherwise, may designate such information pursuant to the terms of this

Agreed Protective Order.

       21.     Non-parties may be examined or testify concerning any document containing

Protected Matters that appears on its face or from other documents or testimony to have been

received from, or communicated to, the non-party as a result of any contact or relationship with

the Producing Party. Any person other than the witness, his or her counsel, and any person

qualified to receive Protected Matters under this Agreed Protective Order shall be excluded from

the portion of the examination concerning such material, absent the consent of the Producing Party.

If the witness is represented by an attorney who is not qualified under this Agreed Protective Order

to receive Protected Matters, then prior to the examination, the attorney shall provide a signed

Affirmation in the form attached hereto as Exhibit A, declaring that he or she will comply with the

terms of this Agreed Protective Order and maintain the confidentiality of Protected Matters disclosed

during the course of the examination. If such attorney declines to sign such a Confidentiality

Agreement before the examination, the Parties, by their counsel, shall jointly seek a protective order

from the Court prohibiting such attorney from disclosing such Protected Matters. Nothing in this

Agreed Protective Order shall bar or otherwise restrict any attorney herein from rendering advice to

his client with respect to this lawsuit and, in the course thereof, referring to or relying upon his

examination of Protected Matters produced by another party or a third-party; provided, however,




                                     8
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 8 of 11
that in rendering such advice and in otherwise communicating with his client, the attorney shall not

make specific disclosure of any item of the Protected Matters.

       22.     Nothing in this Agreed Protective Order shall preclude any party to this lawsuit or

their attorneys from showing a document prepared prior to the filing of this action and designated

as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” to a deponent who may be

examined and may testify concerning Protected Matters of which such person has prior knowledge.

       23.     This Agreed Protective Order is intended to provide a mechanism for the handling

of Confidential documents and information. It is not intended by the parties to act as a waiver of

the right to object to any disclosure of information or production of any documents they deem

Confidential on any grounds they may deem appropriate, including, without limitation,

confidentiality, relevance or privilege. Further, the provisions of this Agreed Protective Order

shall not affect the admissibility of evidence at trial or any preliminary evidentiary proceeding,

except as directed by separate order entered for good cause shown.

       24.     The ultimate disposition of protected materials is subject to final order of the Court

on the completion of the litigation. Any motion, memorandum, document or other paper filed with

the Court is presumptively a public document and any decision of the Court regarding whether to

allow any filing to be made under seal is subject to Local Rule 6.1 and applicable law.

       25.     Nothing in this Agreed Protective Order shall preclude any of the parties from

otherwise seeking a modification of this Agreed Protective Order. Any change to this Agreed

Protective Order by the parties must be in writing and signed by both parties.

       SO ORDERED.
                                 Signed: March 22, 2021




                                     9
      Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 9 of 11
Agreed to by:


/s/ Rachel Scott Decker_______       /s/ Kristen Peters Watson______________
(Per email consent 3/18/2021)        Kristen Peters Watson
J. Patrick Haywood                   N.C. Bar No. 51410
State Bar No. 27881                  BURR & FORMAN LLP
Rachel Scott Decker                  421 Fayetteville Street, Suite 1150
State Bar No. 22020                  Raleigh, NC 27610
CARRUTHERS & ROTH, P.A.              Telephone: (919) 334-4710
235 N. Edgeworth Street (27401)      Facsimile: (919) 573-0771
P.O. Box 540                         kwatson@burr.com
Greensboro, NC 27402
Telephone: (336) 379-8651            and
Facsimile: (336) 478-1175
jph@crlaw.com                        /s/ Kyle A. Hutnick
rsd@crlaw.com                        Anthony J. Rospert (Admitted Pro Hac Vice)
                                     Kyle A. Hutnick (Admitted Pro Hac Vice)
Counsel for Phillips Landing of      THOMPSON HINE LLP
Statesville, LP                      3900 Key Center
                                     127 Public Square
                                     Cleveland, OH 44114-1291
                                     Telephone: (216) 566-5500
                                     Facsimile: (216) 566-5800
                                     Anthony.Rospert@ThompsonHine.com
                                     Kyle.Hutnick@ThompsonHine.com

                                     Counsel for KeyBank National Association




                                    10
     Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 10 of 11
                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           CIVIL NO. 5:20-CV-102-KDB-DSC

PHILLIPS LANDING OF STATESVILLE,                   )
LP,                                                )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )
                                                   )
KEYBANK NATIONAL ASSOCIATION,                      )
                                                   )
               Defendant.                          )
                                                   )

                                       AFFIRMATION

       The undersigned hereby affirms that the undersigned: (1) has read and understands the

Agreed Protective Order dated __________, 2021; (2) hereby becomes a party to such Agreed

Protective Order; and (3) agrees to abide by the terms thereof. This affirmation and agreement is

being made to induce the parties to this action to make available to the undersigned certain items

designated as “Confidential,” or “Highly Confidential – Attorneys’ Eyes Only.”

       Done this ______ day of ___________, 20___.


Name


Signature




                                                                           Exhibit A




                                    11
     Case 5:20-cv-00102-KDB-DSC Document 26 Filed 03/22/21 Page 11 of 11
